Title: To Thomas Jefferson from Jacob Lewis, 20 March 1801
From: Lewis, Jacob
To: Jefferson, Thomas


Washington, 20 Mch. 1801. A sense of duty prompts him to present this memorial. He was appointed consul to the Île de France and Bourbon Island a few months before communication was interrupted between the United States and France. He departed with his family planning to make his permanent residence there; after a six-month passage he arrived and immediately purchased and furnished a house. Expenditures for the move amounted to at least $15,000, which he hoped to recover through mercantile transactions. Shortly after he settled there the passage of the nonintercourse act cut off the means he “had Calculated on, for a Subsistence.” He received no news from the U.S. government. He became “obnoxious” to the French colonial government and was left with the “ungracious Task of remonstrating, Claiming, petitioning, & defending, property belonging to american Subjects arrested in that Quarter of the Globe, but all to little effect.” Finding he could neither render his countrymen satisfaction nor his country service, he resolved to return to the United States. He borrowed money, purchased a vessel, and received permission from the governor-general to depart. When he arrived in Boston, his native city, the president requested that he return to the French islands on a special mission, a request he declined for health reasons. He was then asked to suggest to Secretary of State Pickering measures “to prevent the Isle of france from depredating on our Commerce.” When he arrived in Philadelphia, Lewis found that the secretary of state had already appointed “a person, recommended by Willings & Francis the British Agents for their West India Colonies” and fixed the principles for the negotiations. Lewis predicted that the mission would not succeed and “lost the good graces” of the secretary of state. He soon learned from friends that efforts were being made to replace him because of his political opinions although when asked about the appointment, Adams assured Lewis that his commission was permanent. When Lewis learned that the French islands were ready to negotiate with the U.S. government, he tried to return but could find no “flag of Truce, with french passengers” and he abandoned the project. In the meantime the U.S. commissioners arrived from France and Lewis prepared to return to his consular position as soon as the convention with France was ratified. On his way to receive  instructions from the state department, he learned from a newspaper that George Stacey, who was serving as his agent, had been named to replace him. He inquired of the acting secretary of state “whether the appointment was peremtory, or whether Intended to fill the Vacancy in the Consulate, during my Absence.” With the consular commission in his pocket and the “positive assurance” given by President Adams, he had already sent instructions to the Île de France to prepare for his arrival. He suggests four reasons for the former president’s actions: 1. “Incompetency.” 2. In the presence of Adams’s friends, he had declared “that there lives In America, a greater man than himself.” 3. In the congressional election in Massachusetts he supported men not of Adams’s choice. 4. Because he is a “Federal Republican” and dares think for himself. He has sacrificed half his fortune while in the service of his country and now is “threatned by a Cruel unprecedented Act of revenge by the Ex President, at the last moment of his expiring power.” He pleads with TJ to find some way to relieve his situation, noting “you will Render an Infinite servise to one who ever has, & ever will, support you.” If necessary he will obtain letters of recommendation from a number of TJ’s friends, including John Mason, the bank president, James Martin, “whose Tallents and pen, has long been devoted to you,” and Elbridge Gerry.
